
 
EXHIBIT 10.2

 
 

 [cedarrapidbank.jpg]    


 
DISBURSEMENT REQUEST AND AUTHORIZATION
 
Principal
$3,373,343.69
Loan Date
08-16 -2010
Maturity
01-10-2011
Loan No
1089922418
Call / Coll
410 / 4
Account
MACC  PE00
Officer
755
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
 

 
Borrower:
MACC PRIVATE EQUITIES INC.
Lender:
CEDAR RAPIDS BANK AND TRUST COMPANY

 
101 2ND ST SE SUITE 800
500 1ST AVENUE NE STE 100

 
CEDAR RAPIDS, IA 52401-1219
CEDAR RAPIDS, IA 52401

 
 

 


 

 

 
 
LOAN TYPE.  This is a Variable Rate Nondisclosable Loan to a Corporation for
$3,373,343.69 due on January 10, 2011.
 
PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is for:
 

   o Personal, Family, or Household Purposes or Personal Investment.          x
Business (Including Real Estate Investment).      

 
     
    
SPECIFIC PURPOSE. The specific purpose of this loan is: Consolidate #1089921655
and #1089921654 into one term note.
 
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $3,373,343.69 as follows:
 

 
Other Disbursements:
$3,373,343.69 Existing Principal Balance as of 8/16/2010
$3,373,343.69
__________
 
Note Principal:
$3,373,343.69

 
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS DISBURSEMENT REQUEST
AND AUTHORIZATION AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.
 
FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED AUGUST 16, 2010.
 
BORROWER:
 
 
 
 

    MACC PRIVATE EQUITIES INC. Company Name               By:  /s/ Michael W.
Dunn
 
By:
/s/Derek J. Gaertner        Michael W. Dunn, Chairman of the Board of
MACC PRIVATE EQUITIES INC.     Derek J. Gaertner, CFO & CCO of MACC PRIVATE
EQUITIES INC.              



 
 

 

LASER PRO Lending, Ver. 5.52.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2010. All Rights Reserved. - IA W:\CRBT\CFI\LPL\D20C.FC   TR-5224 PR-9
 




 
 
 
 